Opinion filed March 25, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-09-00063-CR
                                       __________

                   MARK EMMONS MCLAUGHLAN, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 29th District Court
                                 Palo Pinto County, Texas
                               Trial Court Cause No. 13695


                            MEMORANDUM OPINION

       Counsel for Mark Emmons McLaughlan has filed in this court a motion to permanently abate
appeal. Attached to the motion is the autopsy report. The motion is granted, and the appeal is
permanently abated. TEX. R. APP. P. 7.1(a)(2).


March 25, 2010                                            PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.